Mr. Justice Leech delivered the opinion of the court: It appears to the court that from personal inspection of the property and road in question and the recent improvement thereof, that prior to the time the said State road was built, that there was a very good road on the stretch of road adjacent to said premises, and consequently the new road did not give a value to the property, that it would give in the event that there was a dirt road or inferior road before' the last improvement was made, which facts were not disclosed to the court before personal inspection. Consequently, in this particular case, it does not appear to the court that the new road added any particular value to the property of the claimant. The court is further advised that the Department of Public Works and Buildings had made a statement that the sum of $3000.00 would be k liberal allowance, and the court has been further advised on statements of the Attorney General in open court that, if an award was made, the sum of $2,500.00 would be reasonable. Therefore, from the records, personal inspection by the court, statement of the Department of Public Works and Buildings and statement of the Attorney General in open court, this court recommends an allowance of $2500.00.